Citation Nr: 0530645	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  05-03 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer as 
due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1948 to January 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO's) 
in Cleveland and Atlanta.  

In November 2005, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.  
     
The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran was not exposed to ionizing radiation during active 
military service.

2.  The veteran's prostate cancer was first manifested many 
years after service, and there is no competent evidence of 
record that such disease is related to his active service.


CONCLUSION OF LAW

Prostate cancer was not incurred in service, and may not be 
presumed to be so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records; the 
veteran's personnel records; VA treatment records; private 
medical records; and the veteran's assertions.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.

				I.  Service Connection

The veteran asserts that he has prostate cancer as a result 
of in-service radiation exposure.  In the November 2005 Board 
video conference hearing, it was asserted by the veteran's 
representative that it was the veteran's belief that he was 
exposed to radiation while he was serving in the Marshall 
Islands.  The veteran testified that he boarded "one of the 
bomb target ships" and removed a can of Spam, which he 
stated he later ate and, thereafter, became violently ill.  
He testified that he believed that was the cause of his 
prostate cancer.  The veteran also testified that he was on 
Eniwetok and that he had been to Nagasaki.  In a 
questionnaire regarding in-service radiation exposure, 
received December 2000, the veteran indicated that he 
believed that he was exposed to "residuals of nuclear 
explosions" while aboard the U.S.S. Deliver (ARS 23) in the 
Marshall Islands.  However, he indicated that he had not 
participated in any nuclear atmospheric tests and that he had 
not witnessed any tests.  He testified to the same in the 
November 2005 Board video conference hearing.          

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  A malignant tumor which manifests itself 
to a degree of 10 percent or more within one year from 
separation from active service may be service connected even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1112, 1133 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2005).

Service connection may also be established on a presumptive 
basis for certain specified diseases due to exposure to 
ionizing radiation in service, but prostate cancer is not 
listed among those diseases.  38 U.S.C.A. § 1112(c)(2) (West 
2002); 3.309(d) (2005).  Prostate cancer is deemed a 
"radiogenic disease" which may be induced by ionizing 
radiation for which VA is obligated to follow special 
procedures in developing such claims.  38 C.F.R. § 
3.311(b)(2)(xxiii) (2005).  See generally Ramey v. Gober, 120 
F 3d. 1239 (Fed. Cir. 1997) (the provisions of 3.311 do not 
provide a presumption of service connection but a procedural 
framework to develop claims).  As a prerequisite of 
development, the veteran must establish exposure to ionizing 
radiation by participation in "radiation-risk" activity as a 
result of participation in the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, Japan, or 
other activities as claimed.  38 C.F.R. § 3.311(b)(1)(i) 
(2005).  In order for the disease process of prostate cancer 
to be service connected under 38 C.F.R. §§ 3.311, it must be 
shown that the veteran was exposed to ionizing radiation 
during service and that his prostate cancer was first 
manifested five years or more after his radiation exposure.  
38 C.F.R. § 3.311(b)(2)(xxiii) (2005).  Here, the veteran's 
medical records show that his prostate cancer was first 
manifested more than five years from his alleged in-service 
exposure.
    
The veteran has asserted that he was at Eniwetok during his 
period of active service.  In this regard, occupation of 
Nagasaki prior to July 1, 1946, or service as a member of the 
garrison or maintenance forces on Eniwetok during the periods 
June 21, 1951 through July 1, 1952, August 7, 1956 through 
August 7, 1957, or November 1, 1958 through April 30, 1959, 
qualifies as a radiation risk activity under 38 C.F.R. 
§ 3.309(d).  
    
The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

Initially, the Board concedes that the veteran has a 
diagnosis of prostate cancer, which treatment records show 
was diagnosed in 1993.  

Personnel records show that the veteran served aboard the 
U.S.S. Deliver (ARS 23) from September 10, 1949 to March 28, 
1951, and again from May 2, 1951 to December 28, 1951.  A 
Movement Report Card for the ship for the period August 25, 
1950 to August 3, 1951, does show that the ship was in 
Eniwetok from August 25, 1950 to September 27, 1950, January 
11, 1951 to February 26, 1951, and on March 3, 1951.  There 
is no evidence of record that the U.S.S. Deliver (ARS 23) was 
at Eniwetok at any time during the period June 21, 1951 until 
the veteran's separation from service.  In this regard, the 
claims folder contains an excerpt from the Dictionary of 
American Naval Fighting Ships, Volume II (1963), at 256, 257, 
which states that the U.S.S. Deliver (ARS 23) sailed on June 
22, 1951 for Sasebo, arriving July 6, 1951 to join the United 
Nations Operations.  It was stated that the ship gave 
essential salvage and repair services both at Sasebo and in 
Korean waters until returning to Pearl Harbor on March 2, 
1952.  In addition, an October 2003 RO request for a DD Form 
1141 and other records of exposure to radiation resulted in a 
response stating that the document and information requested 
were not a matter of record.  Moreover, the evidence is clear 
that the veteran was not in Nagasaki prior to July 1946, as 
was not even in the military during that time frame. 

Given the foregoing, the Board finds no basis in which to 
find that the appellant's prostate cancer is related to an 
in-service exposure to radiation.  Thus, any further 
development of the claim under 38 C.F.R. § 3.311(b) is not 
warranted.  Wandel v. West, 11 Vet. App. 200, 205 (1999).  
The Board further finds, by a preponderance of the evidence, 
that the veteran's prostate cancer was first manifested many 
years after service, and there is no competent evidence of 
record that such disease is related to the veteran's active 
service.  See Combee v. Brown, 34 F 3d. 1039 (Fed. Cir. 1994) 
(claims for service connection for disease or disability 
reviewed under VA's presumptive provisions must also be 
considered under the general laws and regulations governing 
VA compensation entitlement).  The Board has considered the 
veteran's lay theories of causation, but notes that he is not 
deemed competent to render a medical opinion regarding the 
etiology of his prostate cancer.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).  The 
claim for service connection for prostate cancer, therefore, 
is denied.  The benefit of the doubt rule is not for 
application.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against a claim).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a November 2001 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection.  In addition, 
the statement of the case (SOC), issued in January 2005, 
listed 38 C.F.R. §§ 3.309, 3.311, regarding presumptive 
service connection. 
 
The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the November 2001 letter informed the veteran that that 
VA's duty to assist included trying to help him get such 
things as medical records, employment records, or records 
from other federal agencies.  The letter also informed the 
veteran that VA would assist him by providing a medical 
examination or obtaining a medical opinion if it was decided 
that such was necessary to make a decision on his claim.       
     
In addition, the SOC reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2005), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2005).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2005).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the November 2001 VCAA notice letter sent to 
the veteran did not specifically request that the veteran 
send to VA any evidence in his possession that pertained to 
the claim on appeal, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the SOC 
included the language of 38 C.F.R. § 3.159(b)(1), from which 
the Court obtained the fourth notice element.  Thus, the VCAA 
notice letter, combined with the SOC, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board further notes that the appellant has indicated 
receiving Social Security Administration (SSA) disability 
benefits.  For example, such was indicated in a VA Form 21-
4138 submitted by the veteran in February 1991.  Nonetheless, 
in the present case, the Board has determined that it is not 
necessary to obtain the appellant's records from SSA.  The 
duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  The appellant has never indicated 
that he was receiving SSA disability benefits because of his 
prostate cancer, and there is no indication from him that the 
records from SSA would provide the evidence needed in this 
claim.  Moreover, the Board stresses that at the time of the 
veteran's February 1991 correspondence he had not yet been 
diagnosed with prostate cancer.  In this regard, the Board 
notes that a treatment report, dated June 25, 1992, noted 
that the veteran had an elevated prostate-specific antigen 
(PSA), but stated that he had a trans-rectal biopsy of his 
prostate times 5, all of which were benign.  Accordingly, 
given the foregoing, the Board finds that the failure to 
obtain any such SSA records is not prejudicial to the 
appellant's claim. 

Finally, the Board reiterates that the RO determined that the 
veteran has no record of occupational exposure to ionizing 
radiation (e.g., no DD Form 1141).  Nor has the veteran 
otherwise established in-service exposure to radiation.  
Again, where a claimant fails to establish exposure to 
ionizing radiation in service, VA is entitled to discontinue 
the special development procedures set forth in 38 C.F.R. 
§ 3.311(b).  Wandel v. West, 11 Vet. App. 200, 205 (1999).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.
 

ORDER

Service connection for prostate cancer is denied.


REMAND

The Board notes that the RO requested the logbook for the 
U.S.S. Deliver (ARS 23) for the period June 1, 1951 to June 
15, 1951, from the National Archives and Records 
Administration in College Park, Maryland.  The request stated 
that if the ship's logbook was unavailable for this period, 
VA needed a reply stating such.  Despite the foregoing, a 
review of the veteran's claims folder fails to reveal a 
response to the RO's request.  

Additionally, the Board notes that an Internet article 
included in the veteran's claims folder states that the 
U.S.S. Deliver received three battle stars for Korean War 
service.  The Board has determined that request should be 
made to the U.S. Armed Services Center for Unit Records 
Research (CURR) in order to ascertain the circumstances 
surrounding the awarding of each of the battle stars, to 
specifically include the capacity in which the ship 
participated regarding the action for which the battle star 
was awarded and whether the veteran's ship came under enemy 
fire while sailing up the Wonsan River in North Korea as he 
has alleged.     

Finally, although the Board has made a specific determination 
that rendering a decision on the merits with regard to the 
issue of entitlement to service connection for prostate 
cancer without having obtained the veteran's SSA records is 
not prejudicial to the veteran, the fact remains that such 
records remain outstanding.  Despite the uncertainty of the 
relevancy of such records to the veteran's claim of 
entitlement to service connection for PTSD, the Board has 
determined that these records must be obtained.  This is 
consistent with United States Court of Appeals for Veterans 
Claims holdings that VA's duty to assist veterans in 
developing facts pertinent to claims, as mandated by 
38 U.S.C.A. § 5107, includes obtaining pertinent medical 
records, even if not requested to do so by the veteran, when 
VA is placed on notice that such records exist.  See Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the 
following actions:

1.  Request the logbook for the U.S.S. 
Deliver (ARS 23) for the period June 1, 
1951 to June 15, 1951, from the National 
Archives and Records Administration in 
College Park, Maryland.  Direct that if 
the ship's logbook is unavailable for 
this period, a reply stating such is to 
be rendered.    

2.  Request that the U.S. Armed Services 
Center for Unit Records Research (CURR) 
identify the circumstances surrounding 
the awarding of the three battle stars to 
the U.S.S. Deliver (ARS 23) during the 
Korean War, to specifically include the 
capacity in which the ship participated 
regarding each action for which a battle 
star was awarded.  Also, CURR should be 
asked to determine whether the veteran's 
ship took fire from the North Koreans 
while sailing up the Wonsan River on 
several occasions in 1951.   

3.  Obtain the veteran's SSA records, to 
specifically include any administrative 
decision issued in connection with the 
veteran's claim for SSA disability 
benefits.  

4.  Readjudicate the claim.  Thereafter, 
if the claim on appeal remains denied, 
the veteran and his representative should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


